DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 2-8, in the reply filed on 1/13/2022 is acknowledged.
The requirement is therefore made FINAL.
The examined claims are Claims 1-8.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the formula             
                |
                
                    
                        x
                    
                    
                        F
                    
                
                |
            
         renders the claim indefinite because it is unclear what x is. All terms and variables in a formula must be defined. Correction is required.

The phrase “the measurement cavity has a natural frequency of greater than 300 Hz” in Claim 1 is vague and renders the claim indefinite.  The claim does not specify that this natural frequency is the fundamental frequency or a harmonic thereof. Moreover, the claims do not refer to the specific resonance, i.e. mechanical, acoustic, electromagnetic. Correction is required.
Any dependent claim not explicitly rejected above also stands as rejected under 35 USC 112(b), by virtue of their dependence on at least Claim 1, thereby containing all the limitations of the claims on which they depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Frankovich (US 2012/0300213 A1) in view of Ohtsuki (US 2007/0279080 A1) with evidentiary support provided by Kowal (US 10,943,767 B1).
Independent Claim 1, Frankovich discloses a measurement cavity (Figs. 1-7) comprising:
a cylindrical fixture (monolithic measurement cavity, 110 or 170) having a first open end and a second open end;
a first cap covering the first open end of the cylindrical fixture (54) and a second cap covering the second open end of the cylindrical fixture (56), wherein the first and second caps seal the cylindrical fixture and wherein the first cap is rigidly coupled to the second cap (through 102, 104, or 170, Fig. 6); and
a wafer holder (holder identified as post that hold the test part 20, see Fig. 2, [0029]) positioned within and coupled to the cylindrical chamber (on the reference surface 60 of the reference optic 56, but alternative connections can be made to either reference optic 54 or 56 or the pillars 102 and 104 or other connectors between the reference optics 54 and 56, [0029]), the wafer holder having a first transmissibility                 
                    |
                    
                        
                            x
                        
                        
                            F
                        
                    
                    |
                
             of an input force F at 60 Hz (implicit);
wherein the cylindrical fixture has a mass m, a stiffness k, and a damping constant c (implicit) configured such that a second transmissibility                 
                    |
                    
                        
                            x
                        
                        
                            F
                        
                    
                    |
                
             of the input force F at 60 Hz (implicit) in the measurement cavity is less than the first transmissibility                 
                    |
                    
                        
                            x
                        
                        
                            F
                        
                    
                    |
                
             (the monolithic measurement cavity is isolated from the remainder of at least one of the measurement arms for limiting dynamic influences on the monolithic measurement cavity, [0008]-[0009], [0031], and is mounted directly on the common base 132, which like the base 124 preferably has a substantial mass to isolate the compound common-path interferometer 130 from vibrations and other disturbances within its ambient 
Frankovich is silent regarding the cylindrical fixture being a cylindrical chamber wherein the first and second caps hermetically seal the cylindrical chamber, the transmissibility of the input force F at 60 Hz of the cylindrical fixture is a factor of at least 10 less than the transmissibility of the input force F at 60 Hz of the wafer holder, and wherein the measurement cavity has a natural frequency of greater than 300 Hz.
Frankovich already specifies that the monolithic measurement cavity is isolated from the remainder of at least one of the measurement arms for limiting dynamic influences on the monolithic measurement cavity, [0008]-[0009], [0031], and is mounted directly on the common base 132, which like the base 124 preferably has a substantial mass to isolate the compound common-path interferometer 130 from vibrations and other disturbances within its ambient environment, [0034], [0036], as opposed to the wafer holder being rigidly attached, [0029]. It would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the ratio between the first and second transmissibility                 
                    |
                    
                        
                            x
                        
                        
                            F
                        
                    
                    |
                
             of the input force F at 60 Hz and arrive at the claim limitation. This is because transmissibility                 
                    |
                    
                        
                            x
                        
                        
                            F
                        
                    
                    |
                
             of the input force F at 60 Hz is a result dependent variable because the by reducing the second transmissibility                 
                    |
                    
                        
                            x
                        
                        
                            F
                        
                    
                    |
                
             of the input force F at 60 Hz one reduces the noise affecting the system.
Therefore, with respect to the limitation the transmissibility of the input force F at 60 Hz of the cylindrical fixture is a factor of at least 10 less than the transmissibility of the input force F at 60 Hz of the wafer holder, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges 
Ohtsuki discloses an apparatus for evaluating a semiconductor wafer that comprises a chamber for sealing in hermetically and surrounding the wafer chuck and the semiconductor wafer held on the wafer chuck, and an air-conditioning apparatus for controlling a relative humidity of an atmosphere in the chamber with the advantage of controlling the conditions and specifically the humidity for the purpose of suppressing current leakage through the wafer ([0023]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the fixture being a vacuum chamber wherein the first and second caps hermetically seal the chamber for the purpose of better controlling the conditions surrounding the wafer.
Further, the natural frequency of the measurement cavity is also a result dependent variable. By changing the size and environmental conditions, the natural frequency of the measurement cavity can be adjusted such that the measurement cavity has a natural frequency of greater than 300 Hz.
For example, Kowal specifies that temperature variation, cavity vacuum, and vibration may affect the natural resonant frequency of the cavity (col. 11, lines 15-17).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention for the measurement cavity to have a natural frequency of greater than 300 Hz because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 
Regarding Claim 2, the combination of Frankovich and Ohtsuki discloses the measurement cavity according to claim 1, wherein the first cap, the second cap, or the first cap and the second cap comprise reference optics through which one or more interferometric or optical measurements can be taken (Frankovich, [0022]).
Regarding Claim 3, the combination of Frankovich and Ohtsuki discloses the measurement cavity according to claim 2, wherein the first cap and the second cap comprise reference optics through which one or more interferometric or optical measurements can be taken (Frankovich, [0022]).
Regarding Claim 4, the combination of Frankovich and Ohtsuki discloses the measurement cavity according to claim 2, wherein the reference optics comprise a glass substrate mounted within a bezel (Frankovich, Figs 6-7).
Regarding Claim 5, the combination of Frankovich and Ohtsuki discloses the measurement cavity according to claim 4, wherein the bezel is formed from metal (Frankovich, Invar, a nickel steel alloy, having a low coefficient of thermal expansion are preferred, [0026]).
Regarding Claim 6, the combination of Frankovich and Ohtsuki discloses the measurement cavity according to claim 4, wherein the bezel is rigidly coupled to the cylindrical chamber (Frankovich, [0037]-[0039]).
Regarding Claim 7, the combination of Frankovich and Ohtsuki discloses the measurement cavity according to claim 6, wherein the bezel is bolted to the cylindrical chamber (Frankovich, [0040]).
Claim 8, the combination of Frankovich and Ohtsuki discloses the measurement cavity according to claim 4; however, it is silent regarding, wherein epoxy seals the glass substrate within the bezel.
The use of epoxy is exceedingly well-known in vacuum chambers. Using epoxy would be obvious to try as it would achieve an equivalent result for sealing the vacuum.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use epoxy to seals the glass substrate within the bezel in order to maintain a good seal.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877